Citation Nr: 9917337	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  96-22 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a respiratory 
disorder.  

3.  Entitlement to service connection for a cardiovascular 
disorder.  

4.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), in excess of 30 percent, from October 
1, 1990 to October 12, 1996.

5.  Entitlement to an increased evaluation for PTSD, in 
excess of 50 percent, from October 12, 1996.

6.  Entitlement to an effective date earlier than October 1, 
1990 for service connection for PTSD.

7.  Entitlement to a temporary total evaluation for 
hospitalization in excess of 21 days for a service connected 
disability, from October 25, 1994 to November 22, 1994.

8.  Entitlement to a total evaluation for individual 
unemployability due to service connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1961 to November 
1963, and from May 1965 to May 1967.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of October 1995, 
January 1996, and March 1997, from the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In April 1999, the veteran's representative submitted 
additional documents to the Board and waived review of this 
new evidence by the RO.  38 C.F.R. § 20.1304 (1998).  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  There is no evidence etiologically connecting a current 
right knee disorder to disease or injury during the veteran's 
active service.  

3.  There is no evidence etiologically connecting a 
respiratory disorder to disease or injury during the 
veteran's active service.  

4.  There is no evidence etiologically connecting a 
cardiovascular disorder to disease or injury during the 
veteran's active service, or to a service-connected 
disability.  

5.  The veteran's PTSD disability, from October 1, 1990 to 
October 12, 1996, did not result in more than definite 
industrial impairment.  

6.  The veteran's PTSD disability, from October 1, 1990 to 
October 12, 1996, did not result in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or related difficulty in establishing 
and maintaining effective work and social relationships.

7.  The veteran's PTSD disability, from October 12, 1996, did 
not result in more than considerable industrial impairment.  

8.  The veteran's PTSD disability, from October 12, 1996, did 
not result in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
inability to establish and maintain effective relationships.  

9.  The veteran's reopened claim for service connection for 
PTSD was received by the RO in April 1991.  Previous claims 
for service connection for PTSD had been denied, as there was 
no diagnosis of PTSD.

10.  The first medical evidence showing a diagnosis of PTSD 
was the VA outpatient treatment record dated in October 1990.

11.  The veteran was hospitalized at a VA facility from 
October 25, to November 22, 1994, with for treatment related 
to a heart attack.  Summaries of treatment from that period 
show no treatment for PTSD, aside from a continuation of 
medication for that disorder.

12.  PTSD is the only disability was which service connection 
has been established.  

13.  The October-November 1994 hospital stay was not for 
treatment of a service connected disorder.

14.  The veteran completed one year of college and had 
several years work experience as an aircraft mechanic.  

15.  The service-connected disabilities are not of sufficient 
severity as to prevent the appellant from engaging in some 
form of substantially gainful employment consistent with his 
education and occupational experience.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a right knee 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The claim for service connection for a respiratory 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The claim for service connection for a cardiovascular 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

4.  The criteria for an increased evaluation, in excess of 30 
percent, for PTSD from October 1, 1990 to October 12, 1996 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.130 Diagnostic Code 9411 (1998).

5.  The criteria for an increased evaluation, in excess of 50 
percent, for PTSD from October 12, 1996 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.130 Diagnostic Code 9411 (1998).

6.   The criteria for an effective date earlier than October 
1, 1990, for the grant of service connection for PTSD have 
not been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 
3.400(b)(2)(i) and (r) (1998).

7.  A claim for a temporary total rating for a period of 
hospitalization from October 25, 1994 to November 22, 1994 is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 4.29 (1998).

8.  The appellant does not have service-connected 
disabilities which are sufficient to produce unemployability 
without regard to advancing age.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.15, 4.16, 4.18 (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection, the threshold question to be answered is 
whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible.  If he has 
not presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107; Murphy at 81.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for certain listed chronic diseases, including cardiovascular 
disease, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1998).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

In accordance with 38 U.S.C.A. § 5103, the statement f the 
case informed the veteran that a well grounded claim required 
evidence linking the current disability to disease or injury 
in service.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Meyer v. Brown, 9 Vet. App. 425, 429 (1996).  The veteran has 
not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

The veteran has claimed to be a combat veteran; however, as 
discussed below, he has not offered any documentation of this 
claim.  The documentation of record is much more probative 
than the veteran's assertion.  It shows that he did not land 
in Vietnam, or engage in land and air combat as claimed.  
Consequently, the 38 U.S.C.A. § 1154(b) (West 1991) analysis 
does not apply to his service connection claims.  

1.  Entitlement to service connection for a right knee 
disorder.

A review of the veteran's service medical records indicates 
he was treated for an abrasion with swelling and tenderness 
of the right knee on May 9, 1964.  On May 10, 1964 he 
complained of pain on weight bearing.  At the time he was a 
reservist on weekend duty.  He was told to go for follow-up 
evaluation at Homestead Air Force Base.  No additional 
records pertaining to a right knee disability are noted in 
his service medical records.  His discharge examination is 
negative for a right knee disability.  

Post service medical records, dated in July 1968, show the 
veteran stating that while squatting and starting to get up 
he felt a snap in his right knee and was unable to extend the 
knee.  He reported that he had a good bit of discomfort in 
the knee on the inner aspect, however, after he went home it 
popped again and he was able to move it freely with minimal 
discomfort.  He stated that overnight it popped again and was 
again unable to extend it without discomfort.  He denied any 
history of prior injuries or symptoms in reference to the 
right knee or leg.  A tear of the medial meniscus of the 
right knee was diagnosed.

The Board notes the veteran's testimony at his personal 
hearing, conducted in June 1998.  He stated that from August 
1964 to July 1968 he self treated his knee with wraps, 
elevation, and ice.  He reported that during this period he 
experienced swelling, soreness, and clicks in the knee.  He 
stated that he is currently diagnosed with degenerative joint 
disease of the right knee and that total knee replacement has 
been recommended.

Although current VA treatment summaries, for unrelated 
disorders, note degenerative joint disease, and a right sided 
limp, no current or post-service treatment records contain 
any evidence or opinion which attributes the veteran's 
current degenerative joint disease of the right knee with his 
single instance of inservice treatment for a right knee 
abrasion.  Records do show a serious knee injury, followed by 
surgery, which occurred a little more than a year after he 
finished active service.  At the time of this injury the 
veteran denied prior injuries to the right knee.  

There is evidence linking the veteran's knee symptoms to an 
injury after service.  There is no evidence from a physician 
or other competent medical professional linking the current 
right knee disability to disease or injury in service.  As 
there is no evidence of a nexus, the veteran's claim for 
service connection for a right knee disorder is not well 
grounded and must be denied.  

2.  Entitlement to service connection for a respiratory 
disorder.

Current respiratory diagnoses include bronchitis and chronic 
obstructive pulmonary disease.  The veteran contends that his 
current respiratory disorder is due to bronchial asthma in 
service.  Here again, there is no evidence from a competent 
medical source which connects the current disability to 
symptoms in service.  Therefore, this claim is not well 
grounded and must be denied.  

3.  Entitlement to service connection for a cardiovascular 
disorder.

The veteran contends that he has cardiovascular disease as 
the result of his service-connected psychiatric disability.  
Service connection may be granted for a disability which is 
due to or the result of a service-connected disability.  
38 C.F.R. § 3.310(a) (1998).  If a service-connected 
disability aggravates a non-service-connected disability, 
that additional impairment of the non-service-connected 
disability due to the service-connected disability may be 
compensated.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  However, there must be evidence to connect the 
service-connected disability to the other disorder.  The 
connection between two disabilities raises a medical question 
which the veteran, as a lay witness, does not have the 
training or expertise to address.  The opinion of a trained 
medical profession is required.  See Grivois v. Brown, 6 Vet. 
App. 136 (1994); Reiber v. Brown, 7 Vet. App. 513 (1995).  
Here, there is no such evidence.  Because there is no 
competent evidence connecting the service-connected 
disability to the cardiovascular disorder, the claim is not 
well grounded and must be denied.  

The Board also notes that there is no competent evidence 
connecting the veteran's cardiovascular disorder to disease 
or injury during service.  There is no competent evidence 
diagnosing manifestations of a cardiovascular disorder to a 
degree of 10 percent or more in the first year after the 
veteran finished his active service.   

4.  Entitlement to an increased evaluation for PTSD, in 
excess of 30 percent, between October 1, 1990 and October 12, 
1996.

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the PTSD disability have been properly developed.  There is 
no indication that there are additional pertinent records 
which have not been obtained.  No further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

The appellant claims that his PTSD disability has worsened 
and warrants an increased disability rating.  Disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1 (1998).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

The evidence contains several GAF (Global Assessment of 
Functioning) scores.  Global means that they reflect the 
entire disability picture.  They do not differentiate the 
service-connected from the non-service-connected psychiatric 
disabilities.  Since they commingle they impairment of the 
service-connected and non-service-connected disabilities, 
they will not be reported herein.  

Service connection for PTSD was granted via a rating decision 
of October 1995.  An evaluation of 10 percent was assigned 
with an effective date of July 21,1993.  A rating decision of 
January 1996 increased this evaluation to 30 percent.  A 
rating decision of March 1996 assigned an effective date of 
October 1, 1990 for the 30 percent evaluation.  A rating 
decision of January 1997 assigned an evaluation of 50 
percent, effective October 12, 1996.  Therefore, the issues 
involved in the veteran's claim for an increased rating 
include a claim for a rating in excess of 30 percent after 
October 1, 1990, and for a rating in excess of 50 percent 
after October 12, 1996.

A review of the evidence of record regarding the severity of 
the veteran's PTSD disability between October 1, 1990 and 
October 12, 1996 shows the veteran was first diagnosed with 
PTSD in October 1990.  In January 1992 he provided sworn 
testimony at a personal hearing.

He stated that he arrived in Vietnam on September 9, 1965 
aboard the U.S.S. Boxer, which was at that time delivering 
aircraft for the 1st Cavalry Division (Air Mobile).  He 
reported that he remained there, attached to the 1st CAV 
until July 1966, and that during this time he was exposed to 
ground sniper fire, mortar and rocket attacks, and that he 
flew approximately 50 missions as crew chief, presumably on 
an Army helicopter.  

He reported that he was assigned to bases in Quang Tri and 
Chu Lai.  He testified that a close friend of his was killed 
in his presence on an extraction mission, and that he 
frequently landed to pick up dead and wounded soldiers, and 
the aircraft was hit by ground fire on several occasions.  He 
stated that his friend's name was [redacted], he was a 
door gunner, and he died from a stomach wound.  He also 
reported participating in ground combat on reconnaissance 
patrols outside the base, every other day, or every third 
day.

He reported that during his 10 months in Vietnam he went on 
R&R to Tokyo, Saigon, and Bangkok.  He stated that on the way 
to Vietnam the U.S.S. Boxer stopped in Barcelona, Naples, 
Mallorca, and Port Said.  He also gave testimony regarding 
his stressors while serving on the U.S.S. Constellation.  He 
reported seeing a deck hand walk into a propeller.  He stated 
that he was present when an arrestor cable parted and 
severely injured several crewmen, and he witnessed several 
aviation accidents.  In response to a specific question by 
the hearing officer the veteran stated that most of the 
nightmares and flashbacks he experienced were related to the 
period of time he spent in Vietnam.

The Board notes, as did the hearing officer, that official 
records of the U.S.S. Boxer indicate that the vessel did not 
enter port after leaving Norfolk Virginia, until arrival in 
Vietnam.  Records show port calls at Barcelona, Naples, and 
Mallorca on the return trip in October 1965.  The veteran's 
service personnel records show no indication that he ever 
debarked from the U.S.S. Boxer during its one week stay in 
Vietnamese waters, or was ever in any way attached to the  
1st CAV in Vietnam.  Ships records show that the first 
opportunity for the crew to go ashore on this voyage was at 
Subic Bay, in the Philippine Islands after leaving Vietnam on 
September 16, 1965.  Service medical records show the veteran 
receiving treatment for venereal disease contracted in the 
Mediterranean on the return trip from Vietnam.  He reported 
last contact in Barcelona in October 1965.

Treatment records show him undergoing a VA psychological test 
in July 1993.  He reported that his major problems consisted 
of nightmares and flashbacks pertaining to carrier duty in 
the Navy, and problems with thinking concentration and 
memory.  He reported a previous diagnosis of depression and 
treatment with Mellaril, Ativan, Elavil, Valium, Thorazine, 
Nortriptyline, and Lorazepam.  He also reported a two week 
course of electroconvulsive therapy.  He stated that he was 
being followed on a biweekly basis by the Mental Hygiene 
Clinic of the Gainesville VAMC.  He reported treatment for 
PTSD with current medications of Lorazepam, Temazepam, and 
Nortriptyline.

Mental status examination showed him to be somewhat older 
than his stated age.  He was casually dressed and appeared to 
be fairly well groomed.  His level of psychomotor activity 
was somewhat retarded.  His speech was spontaneous, relevant, 
and clearly articulated.  His affect was normal as regards 
range and intensity, and appropriate to the testing 
situation.  He described his mood as generally depressed and 
anxiously vigilant.  He appeared oriented to person, place, 
and time, however, long latencies were noted as he calculated 
the date.  He appeared to have difficulty recalling names, 
dates and events from his recent and remote past.  

Test results showed he produced a relatively valid Minnesota 
Multiphasic Personality Inventory-2 (MMPI-2).  There was some 
evidence that he may have intended to appear particularly 
disturbed, his profile revealed high levels of subjective 
distress, a lack of psychological insight, and generally a 
cynical and suspicious outlook.  His pattern of responding 
was consistent with his report of high levels of anxiety, 
tension, nervousness, and depression.  The examiner noted 
that it was likely that his affective arousal interfered with 
his mentation.

While he produced a valid and interpretable Rorschach 
Projective Inkblot protocol his approach to the task was 
noted to be extremely negativistic and consistent with a 
marked tendency toward self-destructive behaviors.  His 
personality organization was noted to be immature and 
particularly susceptible to disorganization secondary to 
increased levels of stress.

The examiner summarized the findings by stating that the 
veteran demonstrated difficulties with recent and remote 
memory that could not be explained by any known etiology.  
While he acknowledged PTSD symptoms and consequent inability 
to sustain meaningful employment, it was noted that he was 
able to maintain employment with Eastern Airlines for 10 
years.  His medical history was significant for multiple 
inpatient admissions for stress related symptoms and 
depression.  Test results revealed no evidence of a thought 
disorder, but evidence that he experienced significant 
difficulty processing stimuli when affectively aroused.  
Diagnoses were Axis I Dysthymia, Axis II Borderline 
Personality Disorder.  An addendum to this report, produced 
in response the production of documents regarding the 
veteran's stressors, showed a new diagnosis of PTSD.  The 
addendum was dated in August 1994.

A VA hospital summary, dated in June 1994, shows the veteran 
was admitted for complaints of suicidal feelings and 
worsening flashbacks.  He reported that his flashbacks were 
overwhelming and that he was feeling depressed.  He 
complained of nightmares and awakening during the night.

Mental status examination showed him to be alert and oriented 
times three, anxious and mildly agitated.  His mood was 
anxious and depressed.  His affect was congruent, mildly 
restricted, with inappropriate laughter.  He responded 
appropriately, but was easily distracted and showed some 
delay in response.  He stated that he hears whispering from 
people in Vietnam.  Insight was fair, judgment poor.  During 
his stay he showed mild improvement, noting a slight decrease 
in flashbacks and slightly less depression.

A VA hospital summary, detailing a stay from October 25 to 
November 22, 1994 shows no report of symptomatology 
attributable to the veteran's PTSD disability.

A VA hospital summary, dated in June 1995, shows the veteran 
was admitted for complaints of flashbacks, nightmares and 
suicidal ideation.  He reported flashbacks and nightmares of 
cables snapping and killing people on aircraft carriers.  He 
reported chronic anxiety and depression which fluctuated.  He 
stated that he felt he was getting to the point where he felt 
he had to come in before he lost control.  He reported 
suicidal ideation all the time, but no plan.  He complained 
of insomnia secondary to nightmares, decreased appetite and 
anhedonia since Vietnam.  He reported auditory hallucinations 
about Vietnam.

Mental status examination showed he was anxious and 
cooperative with good eye contact.  His mood was anxious with 
restricted affect.  Speech was slow and goal oriented.  
Insight was good with fair judgment.  

He was admitted for increasing symptoms of PTSD, however, 
when interviewed later he claimed to be in contention for 
service connection compensation, and was unable to identify 
any precipitating stressors for the admission.  He reported 
vague suicidal and homicidal ideation, but denied any current 
auditory or visual hallucinations or delusions.  During his 
hospitalization he was very concerned about his medication 
regimen.  Particularly his treatment for chronic pain.  His 
sciatic pain would be severe one day and absent the next with 
no change in physical examination.

A VA hospital summary, detailing a stay from September 26 to 
October 6, 1995, shows no active symptomatology attributable 
to the veteran's PTSD.

A VA hospital summary, dated in December 1995, shows the 
veteran was admitted for exacerbation of PTSD symptoms.  
Mental status examination showed him unkempt, and disheveled, 
but alert and well oriented.  Mood was described as 
dysphoric, unhappy, and helpless.  Affect was constricted.  
He denied any suicidal/homicidal ideation or intentions.  His 
speech was coherent, spontaneous, goal directed, and not 
delusional.  

During the initial week of his hospitalization he attended 
some groups, but it was apparent that most of his focus was 
towards his multiple medical problems, especially about his 
chronic pains and the fact that he needed narcotics to 
stabilize himself.  He was seen because of demands for 
narcotics and was told that the use of narcotics for chronic 
pain was inappropriate.  He stated that he needed his 
Percocet to keep the pain down and that he couldn't cope with 
people because they made fun of him or avoided him.  

He was transferred to the medicine floor because he was not 
getting very much out of his inpatient psychiatric stay and 
he seemed to focus on his medical problems, which were being 
addressed by Internal Medicine.  While on the Medicine floor 
the team decided that upon discharge he would not be 
transferred to Acute Psychiatry but would be followed as an 
outpatient by the Mental Hygiene Clinic.  When informed he 
became irate, cursing the team, and demanded to see the 
hospital administrator.  He started complaining of chest 
pains, although his EKG was normal.  He became very angry and 
demanding and stated he would kill himself if discharged.  
Internal Medicine asked Psychiatry for an opinion on his 
suicidal complaints.  Their impression was that he did not 
have any real intent to harm himself.  At discharge he was 
considered stable.

The report of a VA PTSD examination, conducted in December 
1995, shows the veteran claiming he has been unable to work 
since 1977 due to flashbacks.  He reported that he was in 
Vietnam for six months, that he was medically transferred due 
to a nervous condition, and that he was attached to the 11th 
Aviation Battalion.  He stated that the most traumatic thing 
that happened to him was being engaged in multiple fist-
fights, and watching his best friend [redacted] getting shot to 
death in front of him.  He also talked about being on the 
U.S.S. Constellation and losing several friends when a cable 
snapped.

He reported that ever since he returned from the war he has 
had nightmares, especially of the incident of the cable 
snapping.  He stated that he has flashbacks, cannot 
concentrate, cannot sleep, gets very agitated, has no 
friends, and remains depressed.  Mental status examination 
showed he was shabbily dressed, reflecting on his personal 
financial problems.  Mood was depressed, affect blunted.  He 
talked with delayed responses.  His memory was impaired for 
remote, intact for recent.  There was no evidence of auditory 
or visual hallucinations, or suicidal or homicidal ideation.  
The impression given was PTSD, chronic, delayed, moderate.

Outpatient treatment reports, dated in June 1996, show the 
veteran complaining of increased nightmares.  It was noted 
that he wanted full service connection for many unrelated 
health problems.  He was evaluated as having a heavy 
somatization and anxiety disorder.

The United States Court of Veterans Appeals (Court) has held 
that, when the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant must be applied, unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Inasmuch as Congress 
neither provided otherwise nor permitted the Secretary to do 
otherwise with regard to the schedular rating criteria for 
evaluating psychoneurotic disorders, the Board must apply 
whichever schedular criteria, as between those in effect 
prior to November 7, 1996, and those effective on that date, 
are more favorable to the appellant because his claim was 
filed before the schedular criteria were changed.  In this 
case, the Board finds that the veteran's disability most 
closely resembles the criteria for a 30 percent rating under 
the old rating schedule for this period.  He does not meet 
the criteria for a 50 percent rating under either schedule; 
therefore, neither is more favorable to him.

The severity of major depression is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
Diagnostic Code 9434 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1998) (Schedule).  Under 
these criteria, a 50 percent rating would be appropriate if 
the disorder is productive of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The 30 percent rating currently assigned the veteran for his 
post-traumatic stress disorder contemplates a level of 
severity that is productive of occupational and social 
impairment with occasional decreases in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130 (1998).

Under the rating schedule for psychiatric disorders in effect 
prior to November 7, 1996, a 30 percent rating was indicated 
by definite industrial impairment, caused by symptoms 
resulting in reduction of initiative, flexibility, 
efficiency, and reliability.  A 50 percent rating was 
assigned when the ability to establish effective 
relationships with others is considerably impaired, and the 
symptoms result in considerable industrial impairment.  A 70 
percent rating is assigned for severe impairment.

The objective medical evidence of record, when viewed in 
light of the veteran's verified stressors, does not show 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, or 
considerable impairment of the ability to establish effective 
relationships with others which is attributable to his PTSD.  
Early VA testing showed no diagnosis of PTSD.  Hospital 
summaries show minimal objective symptomatology related to 
PTSD, and primary concerns about the veteran's myriad of 
other medical problems.  The most recent VA examination 
report during this period showed a finding of moderate PTSD.  

The Board also notes that in sworn testimony during his 
personal hearing the veteran specifically stated that his 
PTSD symptomatology of nightmares and flashbacks concerned 
his claimed service in Vietnam.  A review of the records 
shows that the veteran's testimony is not credible as it is 
contradicted by the official ships records, his service 
personnel records, and his service medical records.  The 
objective, official records, show that the veteran served on 
the U.S.S. Boxer for seven days in the waters off Vietnam 
during the offloading of Army helicopters.  He never 
debarked, and did not serve in the Vietnam theater again.  

5.  Entitlement to an increased evaluation for PTSD, in 
excess of 50 percent, from October 12, 1996.

A review of the pertinent medical evidence of record, for the 
period after the assignment of a 50 percent evaluation, shows 
the veteran undergoing a VA psychiatric examination in 
October 1996.  The veteran reported that he was living by 
himself in Marion County.  He had three acres with a house on 
it, and he stayed somewhat secluded.  He reported that his 
heart condition prevented him from doing very much.  He 
claimed he had really bad nerves and anxiety attacks, and 
that sometimes even going to the grocery store is impossible.  
Most of the time he watched TV.  He had one friend who 
occasionally came to visit him.  He rarely went out.  He had 
no hobbies or interests.  

He reported current treatment at Gainesville VAMC with Ativan 
and Zoloft as medications.  He reported that he felt highly 
anxious, having flashbacks, nightmares, depression, and 
insomnia.  Mental status examination showed his hygiene was 
poor.  He had a very disheveled appearance.  Mood was 
depressed.  Affect was appropriate.  There was no psychosis.  
Cognition was fairly intact.  The impression given was PTSD, 
mild to moderate.

A VA hospital report, dated in January 1997, shows the 
veteran was admitted complaining of increasing anxiety, 
depressed mood, nightmares from Vietnam, insomnia, poor 
concentration, flashbacks, feelings of being overwhelmed and 
decreased enjoyment of his social activities.  He stated that 
he would be better off dead, but denied suicidal plan.  He 
reported that he felt that someone from Vietnam was following 
him, especially if he was near the woods or if a helicopter 
flew overhead.  He reported service in combat from 1965 to 
1966 in Vietnam.

Mental status examination showed speech somewhat slow and 
monotone.  Psychomotor depression, poor eye contact, and 
depressed mood.  Affect was congruent.  Thought process was 
goal oriented.  Memory was two out of three at five minutes.  
Three out of three at zero minutes.  He remembered four out 
of five past presidents.

He adapted well to the ward routine and socialized well with 
the other patients.  He also participated in many group 
therapy sessions.  His insomnia resolved almost immediately 
on admission and he reported improved mood and decreased 
anxiety.  He was preoccupied with somatic complaints at a 
number of different physiological sites.  Throughout the stay 
he complained of severe knee and neck pain and demanded an 
increase in Percocet, stating that if his demands were not 
met he would get it on the street.  He was also frequently 
preoccupied with the possibility that his disability due to 
PTSD might be decreased and constantly asked the treatment 
team to document that his PTSD had gone back to the late 
1960's so that he could get retroactive pay.  He was stable 
on discharge.

A VA hospital summary, detailing a stay from February 26 to 
March 5, 1997, shows no active symptomatology regarding the 
veteran's PTSD disability.  A VA hospital summary, detailing 
a stay from May 4 - 6, 1997, shows no active symptomatology 
regarding the veteran's PTSD disability.

A VA hospital summary, detailing a stay from May 22-29, 1997 
shows the veteran was admitted, stating he just needed a 
break.  He presented numerous vague complaints but no clear 
acute symptoms.  It was noted that during his prior admission 
in January 1997 he had excessive concerns about his service 
connection status and disability as well as medication 
seeking behavior for narcotics.  During admission he became 
irate when it was discussed that he would probably benefit 
from having his Percocet tapered.

Mental status examination showed he was appropriately dressed 
and groomed and in no acute distress.  He was cooperative and 
joked during the interview and laughed.  His speech was 
fluent and slow.  His psychomotor behavior was appropriate.  
He had fair eye contact.  His mood was depressed, but his 
affect was full ranging.  There was no evidence of psychosis.  
His insight was fair, judgment good.  Throughout his stay he 
clinically improved.  He did not appear markedly depressed, 
but was concerned with his health.  He was tapered off 
Percocet.  He did not participate in therapy groups, but used 
relaxation tapes.

A VA hospital summary, detailing a stay from December 22-26, 
1997, shows the veteran was admitted with complaints of 
increasing flashbacks and nightmares regarding his 
experiences in Vietnam.  He had increasing complaints of 
hearing voices.  He reported that he recently had the urge to 
look for war.  He stated that he was confused, depressed, 
anxious, and angry, with excessive feelings of worthlessness, 
hopelessness, and guilt.  He described difficulty falling 
asleep with early awakening.  He stated that he felt 
overwhelmed, with increasing complaints of loss of memory and 
poor concentration.  He complained of palpitations and 
positive startle response.

Mental status examination showed the veteran appropriately 
dressed, alert and oriented, cooperative, and with clear 
fluent speech of normal tone rate and rhythm.  His mood was 
depressed; affect was mood congruent although he occasionally 
smiled inappropriately during the interview.  He reported 
decreased anxiety.  He stated that he did not want to be part 
of any group milieu during his stay.  He complained of 
difficulty sleeping due to the other patients' behavior and 
asked to be discharged.  He was accompanied by a friend.

A VA hospital summary, detailing a stay from April 17-22, 
1998, shows the veteran reported a one week history of 
increasing flashbacks, decreased concentration, losing track 
of time, mildly depressed mood, poor sleep, and increasing 
anxiety.  He stated that his uncle had recently died, and 
that he was frustrated by his lack of success in increasing 
his disability compensation.  He reported that he was a 
combat veteran and had served in Vietnam from 1965 to 1966.

Mental status examination showed the veteran to be grossly 
obese with poor hygiene.  He was calm and cooperative without 
evidence of psychomotor agitation or retardation.  Mood was 
anxious, affect was full range and appropriate.  Thought 
processes were logical and goal oriented without evidence of 
looseness of association, flight of ideas, tangentiality, or 
circumstantiality.  Judgment and insight were fair.  He was 
alert and oriented.  His immediate, recent, and long term 
memory were grossly intact.  His ability to attend, 
concentrate, abstract, use language, comprehend, and 
visuospatially relate were all grossly intact.  

He was calm and cooperative throughout the stay and remained 
directable.  He reported nightmares with awakening in 
distress; however, this was not observed.  There were no 
flashbacks observed on the ward.  He reported that his mood 
improved on the second day of admission.  The assessment was 
PTSD by history only.

A VA hospital summary, detailing a stay from August 12-18, 
1998, shows the veteran complaining that he was overwhelmed 
by flashbacks.  He stated that he was depressed and that the 
bombing of embassies in Africa had triggered something in his 
head, and that he hears them blasting everywhere he goes.  He 
reported that he was nearing the anniversary, August 19, of 
an accident on the flight deck of a carrier when he witnessed 
a friend loose his limbs.  He stated that he has had 
increased nightmares and flashbacks regarding this incident 
in the last few weeks.  

He was noted to have two adult children, one 33 and one 30.  
His relationship with his 33 year old son was supportive.  He 
lives alone.  Mental status examination showed him well 
groomed, dressed in street clothes, and morbidly obese.  His 
behavior was appropriate for the interview and he was 
cooperative.  His mood was depressed and his affect was 
blunted.  There was no psychomotor retardation.  He was not 
agitated.  Speech was normal and logical, with normal rate 
and rhythm.  Thought processes were normal.  There were no 
auditory or visual hallucinations, nor homicidal or suicidal 
ideation.  Insight and judgment were good.

During his stay the veteran again became angry and agitated 
when his Percocet usage was reduced.  He refused to see his 
dependence or to acknowledge that the medical team was trying 
to help him overcome his narcotic dependence.  He griped 
throughout, wanting to know his diagnosis, especially his 
Global Assessment of Functioning (GAF), stating that it had 
been low for the past few years, and that he wanted it to 
remain low.  He stated that he felt well rested in the 
hospital.  Discharge diagnoses were adjustment disorder, 
PTSD, and dysthymia.

As noted above, the Court has held that, when the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
must be applied.  Under the current rating criteria for PTSD, 
a 50 percent rating would be appropriate if the disorder is 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

Under the rating schedule for PTSD in effect prior to 
November 7, 1996, a 50 percent rating is assigned when the 
ability to establish effective relationships with others is 
considerably impaired, and the symptoms result in 
considerable industrial impairment.  A 70 percent rating is 
assigned for severe impairment and a 100 percent rating is 
warranted for a finding that the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, or when there 
are totally incapacitating psycho-neurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or when the veteran is demonstrably unable 
to obtain or retain employment.

Additional guidance for the approval of total ratings for 
psychiatric disorders shows that in order for the veteran to 
be awarded a 100 percent evaluation under the old criteria 
for rating mental disorders under Diagnostic Code 9411, he 
must be totally isolated in the community, or exhibit totally 
incapacitating psychoneurotic behavior equating to a profound 
retreat from mature behavior, or be demonstrably unable to 
obtain or retain employment.  He only need meet one of these 
criteria.  Johnson v. Brown, 7 Vet. App. 95 (1994).

The Board concludes that the disability picture, after 
October 12, 1996, does not warrant an increase above the 
currently assigned 50 percent.  The objective medical 
evidence of record does not show suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  The objective evidence of record does not 
show a severe PTSD disability, as would be required for an 
increased rating under the old criteria.

The objective medical evidence of record continues to show 
the veteran's primary PTSD symptomatology to be attributed by 
him to his experiences in Vietnam.  As noted earlier in this 
decision the veteran's claimed stressors regarding service in 
Vietnam have not been objectively verified, and his claims in 
that regard have been contradicted by numerous official 
records.  During his numerous hospitalizations he has made 
frequent subjective complaints of severe symptoms of 
flashbacks, nightmares and insomnia, which have not been 
objectively confirmed.  Only during his most recent 
hospitalization has he referred to any significant PTSD 
symptomatology which is related to his objectively verified 
stressors.

The overwhelming pattern of the evidence shows the veteran 
hospitalized with extreme subjective complaints.  He was then 
shown to be virtually without PTSD symptomatology and spends 
his time in the hospital attending to his other medical 
disorders.  On several non-PTSD related hospitalizations, no 
PTSD symptomatology was reported at all, and on the PTSD 
specific hospitalization in April 1998, the diagnosis of PTSD 
was given by history only.  Recent VA examination showed PTSD 
as mild to moderate.

The Board concludes that the totality of the record shows 
that the veteran's PTSD disability does not warrant an 
evaluation in excess of the 50 percent currently assigned 
under either the old or the new criteria.

Extraschedular Evaluation

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question, for any of the time periods considered in 
this decision.  VAOPGCPREC. 6-96 (1996).

6.  Entitlement to an effective date earlier than October 1, 
1990 for service connection for PTSD.

The veteran contends, in essence, that he is entitled to an 
effective date of August 17, 1979.  He specifically contends 
that this is the date that he was declared totally disabled 
due to psychiatric disorders by the Social Security 
Administration.  He has stated that his psychiatric 
disorders, which were first treated in the mid 1970's were 
the early manifestations of PTSD.  He has contended that a 
diagnosis of PTSD was not widely recognized until 1980, but 
that his symptoms and diagnoses from 1979 to October 1990, 
when the first diagnosis of PTSD was entered; were consistent 
with PTSD.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 1998) and 
38 C.F.R. § 3.400 (1998).  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim for service connection or a claim reopened 
after final adjudication "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on an original claim or a claim reopened 
after final disallowance "will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later."  
38 C.F.R. § 3.400 (1998).

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(1) (West 
1991); 38 C.F.R. § 3.400(b)(2)(i) (1998).  With a reopened 
claim where the new and material evidence is received after a 
final disallowance, the effective date is the date of receipt 
of the new claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400(r) (1998).

When the veteran filed his claim for a psychiatric condition 
in 1976, he did not specifically file a claim for service 
connection for PTSD.  However, PTSD is an acquired 
psychiatric disorder.  Therefore, when he filed his claim for 
PTSD in August 1989, it was a claim to reopen his previously 
denied claim for service connection for a nervous disorder.  
This claim was then denied by a rating decision of July 1989.  
The claim was denied again in August 1989.  

He attempted to reopen his claim in April 1991.  This 
eventually led to the grant of service connection by a rating 
decision of October 1995, which assigned an effective date of 
July 1993.  A rating decision of March 1996 assigned an 
effective date of October 1, 1990, based upon a finding that 
the first diagnosis of PTSD was rendered at that time.

Pursuant to the above regulations, the veteran is not 
entitled to an effective date earlier than October 1, 1990, 
for the grant of service connection for PTSD.  His claim was 
received in 1976, however, entitlement to service connection 
was not shown by the medical evidence until the VA outpatient 
treatment record of October 1990.  Entitlement to service 
connection requires, among other things, medical evidence of 
a current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  

At the time he filed his claim, there was no evidence of 
record showing treatment for or diagnosis of PTSD.  Prior to 
the denial of his 1976 claim, he provided evidence which 
noted that he was under treatment for variety of diagnoses, 
to include schizophrenia and neurotic depression with 
anxiety.

In relation to the veteran's claim for service connection for 
PTSD in 1989, the Board notes private treatment records dated 
in March 1988.  It was noted that he was diagnosed with major 
affective disorder with agitation.  A thorough explanation of 
the veteran's symptoms and condition at that time shows no 
references to PTSD, or to any complaints regarding 
nightmares, flashbacks, or remembrances of his active 
service.

The report of a VA examination, conducted in June 1989, for 
the purpose of determining if the veteran had PTSD, shows him 
reporting that he was in Vietnam in 1965 and 1966.  He was a 
crew chief on a helicopter and was stationed at Chu Lai.  He 
claimed that the most traumatic thing that happened to him 
was getting involved in several flights when he was hit a few 
times, and on at least one occasion lost power and had to 
have a forced emergency landing.  He reported that his duty 
in Vietnam was mostly to recover the wounded.  

He claimed that ever since returning from the war he has been 
feeling guilty because of the burden that he felt for what he 
did.  He was very vague at that time, and began rattling 
about his anger toward the government.  He complained of 
paranoid feelings where he felt people are watching him and 
claimed that when he went in the woods he felt that 
"Charlie" was coming after him.  The examiner asked why, 
then, he goes into the woods, and he replied that he needed 
to convince himself that the war was over and gain 
confidence.  He also volunteered that when a helicopter goes 
over his head he felt very nervous.

The examiner opined that he was trying to give very specific 
symptoms and methodically covered them by stating that he had 
PTSD while hospitalized in Miami in 1975.  When advised that 
such a diagnosis did not exist in 1975 he claimed that he 
knew that was what he had.  He then went on to say that he 
felt guilty, burdened by the way the war was run as well as 
having hyperalertness and nightmares.

He gave a history of having been hospitalized in Miami VAMC 
in 1975, for what he claimed was PTSD.  When asked to be 
specific about his symptoms other than giving a diagnosis he 
became angry.  Mental status examination showed he was 
appropriately dressed, hygienically clean, and avoided eye 
contact throughout the interview.  Mood was normal.  Affect 
was appropriate.  He gave the distinct impression that he was 
methodically covering all the symptoms of PTSD and in fact 
volunteered a lot of symptoms on his own.  When he talked 
about the Vietnam experiences he did not show any unusual 
amount of anxiety.  His whole attitude was more consistent 
with psychotic symptomatology which he confirmed later when 
he talked about feeling very paranoid.

The examiner stated that it was his impression that the 
veteran was suffering from major depression with paranoia, or 
his diagnosis could be classified as schizoaffective 
disorder.  He did not feel that the veteran truly had 
symptoms of PTSD, but probably was trying to give specific 
symptoms in the hope of getting service connection.

VA outpatient treatment records, dated in October 1990 and 
May 1991, show an opinion that the veteran's previous 
diagnoses may have been wrong and that the veteran may have 
had PTSD all along.  The Board concludes that after a review 
of all the objective evidence of record, that more weight 
must be assigned to the VA examination report of June 1989, 
regarding the veteran's condition at that time.  The 
outpatient treatment notes are based on the veteran's 
history, which has been shown to be suspect with respect to 
his descriptions of stressful events, and his accounts of his 
service in Vietnam.

A review of the veteran's psychiatric treatment records from 
the period from 1975 to 1989 indicates a single treatment 
note, dated in October 1979, which shows the veteran stating 
that he served in Vietnam and that he has not been the same 
since.  

The veteran has contended that he should have been diagnosed 
with PTSD in 1975, had that diagnosis been available.  
Records from that period show no references to his active 
service, or to complaints regarding events which occurred 
during service.  As noted previously in this decision, the 
veteran's claimed stressors regarding service in Vietnam have 
not been objectively verified, and have, in fact, been 
refuted by official service records.  Therefore, the Board 
finds that the determination of the June 1989 examination 
which found no PTSD is credible, as the veteran gave no 
symptomatology related to his verified stressors.  
Additionally, it has been shown that the veteran received a 
thorough psychiatric evaluation in March 1988 in relation to 
the continuance of his disability payments.  At that time 
PTSD was commonly know as a diagnosis, however, the report of 
this examination shows no relationship between the veteran's 
disorder and his active service, and no diagnosis of PTSD.

Thus, the Board concludes that an effective date earlier than 
October 1, 1990, is not warranted in this case under VA 
regulations governing effective dates for awards based on an 
original claim for service connection or a reopened claim.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 1998); 38 C.F.R. § 
3.400(b)(2)(i) and (r) (1998).  

7.  Entitlement to a temporary total evaluation for 
hospitalization in excess of 21 days for a service connected 
disability, from October 25, 1994 to November 22, 1994.

As noted above, the threshold question that must be resolved 
with regard to each claim is whether the appellant has 
presented evidence that each claim is well grounded; that is 
that each claim is plausible.  If he or she has not, the 
appeal fails as to that claim, and the Board is under no duty 
to assist him or her in any further development of that 
claim, since such further development would be futile.  38 
U.S.C.A. § 5107(a) (West 1991 and Supp. 1998); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In the instant case, the 
veteran has not submitted evidence which shows that his 
treatment for PTSD required hospitalization, or that he is 
competent to make a determination that this treatment 
required hospitalization.

The veteran contends that he was hospitalized on October 25, 
1994 and that he remained hospitalized until November 22, 
1994; for treatment of non-service connected disability, left 
heart catheterization.  He contends that a temporary total 
disability rating based on this is warranted, because he was 
also treated for a service-connected disability, PTSD.

A hospital summary, from the period in question, shows that 
the veteran presented with substernal chest pain after moving 
chairs in his yard.  He was diagnosed with an acute 
inferolateral myocardial infarction.  He underwent heart 
catheterization on October 31, 1994.  No treatment for PTSD 
was noted.  He was noted to be anxious, however, this was in 
relation to his heart attack, and was not shown to be related 
to PTSD.

A total disability rating (100 percent) will be assigned when 
it is established that a service-connected disability has 
required hospital treatment in a VA or an approved hospital 
for a period in excess of 21 days.  38 C.F.R. § 4.29 (1998).  
Notwithstanding that the hospital admission was not for a 
service-connected disability, if during such hospitalization, 
hospital treatment for a service-connected disability is 
instituted and continued for a period in excess of 21 days, 
the increase to a total rating will be granted from the first 
day of such treatment.  38 C.F.R. § 4.29(b) (1998).

38 C.F.R. § 4.29 requires that a service connected disability 
"require" hospitalization for assignment of a temporary 
total rating.  For assignment of a temporary total rating for 
treatment of a service connected disability, while 
hospitalized for a non service connected disability, it must 
be shown that the treatment accorded the service connected 
disability also "required" hospitalization.  In this case 
there is no evidence that the treatment for PTSD consisted of 
anything more extensive than medication incidentally provided 
while the veteran was hospitalized for other problems.  There 
is no indication that this treatment for PTSD plausibly 
required hospitalization, therefore his claim is not well 
grounded.  

8.  Entitlement to a total evaluation for individual 
unemployability due to service connected disability.

PTSD is the veteran's only service-connected disability.  

In December 1977, David G. Pinosky, M.D., reported diagnoses 
of anxiety neurosis with depressive phobic features leading 
to total withdrawal from all social contacts.  The doctor, a 
diplomate of the American Board of Psychiatry and Neurology, 
expressed the opinion that the veteran continued to be 
totally and permanently disabled by virtue of those 
psychiatric symptoms.  

These non-service-connected psychiatric disabilities formed 
the basis for the 1979 award of disability benefits by the 
Social Security Administration.   

There have subsequently been additional diagnoses.  However, 
no competent medical professional has indicated that non-
service-connected anxiety neurosis with depressive phobic 
features has ceased to be totally and permanently disabling.  

In February 1988, the veteran was seen by Amelia B. Alday, 
M.D., for a chief complaint of severe depression and severe 
incapacitating anxiety.  The diagnosis was schizoaffective 
disorder, regressed.  

Subsequent evaluations continued to show the continued 
presence of the nonservice-connected psychiatric disability.  

As discussed above, the veteran was most recently examined in 
April 1998 when he was hospitalized for evaluation.  It was 
reported that he completed one year of community college and 
had worked as an aircraft mechanic until 1976.  During that 
period of hospitalization, he reported nightmares and awaking 
in distress, but that was not observed.  Claimed flashbacks 
were not observed.  No PTSD symptomatology was observed.  The 
discharge diagnosis was adjustment disorder with anxious 
mood, history of PTSD.  That is, in the doctor's opinion, 
there was only a history of PTSD, the active symptoms were 
due to the non-service-connected adjustment disorder with 
anxious mood.  The GAF score was 50, which would indicate 
that the veteran was unable to keep a job because of the non-
service-connected disability.  

After reviewing the evidence presented by the veteran and the 
extensive medical reports showing various diagnoses, the 
Board finds the medical reports provide the most probative 
analysis of the veteran's psychiatric impairment; and these 
establish by a preponderance of the evidence that his only 
service-connected disorder, PTSD, does not prevent the 
veteran from working given his education and experience.  
38 U.S.C.A. § 5107(b) (West 1991).   


ORDER

Service connection for a right knee disorder, a respiratory 
disorder and a cardiovascular disorder is denied.  

An increased evaluation for post traumatic stress disorder 
(PTSD), in excess of 30 percent, from October 1, 1990 to 
October 12, 1996 is denied.  

An increased evaluation for PTSD, in excess of 50 percent, 
from October 12, 1996 is denied.

An effective date earlier than October 1, 1990 for service 
connection for PTSD is denied.

A temporary total evaluation for hospitalization in excess of 
21 days for a service connected disability, from October 25, 
1994 to November 22, 1994 is denied.

A total evaluation for individual unemployability due to 
service connected disability is denied.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals


 

